DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group I, claims 1-5 and 9, in the reply filed on 7/23/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 6-8 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/23/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed 8/12/2019; 1/2/2020; 2/4/2020 and 11/19/2020 have been considered and made of record.

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 references “a second imaging device”; however, the claims are silent with respect to “a first imaging device”.  Clarification and/or correction is requested.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a spot diameter adjustment device” in claim 1;
“a control device” in claim 1;
“a spot diameter adjustment control unit”; and
“an imaging device”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, “the object” lacks antecedent basis.  Claims 1 and 3 are silent with respect to “an object”.  Clarification and/or correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Niwa et al.(US 2008/0057558) in view of Kiyota (US 2010/0328434).
With respect to claim 1, the reference of Niwa et al. disclose a cell treatment apparatus (Fig. 2) comprising: a first region (3)(cell operation system); a second region (1) cell observation system)(2)(laser source and optical system); and a third region (4)(control system), wherein the first region and the second region are placed in succession, the first region is a cell treatment chamber for treating cells (¶[0077]), the cell treatment chamber can be closed from the outside of the cell treatment chamber (system (3) is capable of being closed from the outside) and comprises a culture vessel placement portion (motorized stage)(¶[0077]) for placing a cell culture vessel, the second region comprises: a laser irradiation device (¶[0076]) capable of irradiating the cell culture vessel placed in the culture vessel placement portion with a laser and a spot diameter adjustment device (¶[0043]) that adjusts a spot diameter formed in a portion to be irradiated with the laser in an object to be irradiated; the third region comprises a control device [¶[0078]) that controls at least one device in the cell treatment apparatus and a power supply  device (note a personal computer would inherently include a power supply) that supplies electric power to at least one device in the cell treatment apparatus, the culture vessel placement portion is placed to be adjacent to the second region in the cell treatment chamber.
While the reference of Niwa et al. discloses optically interrogating and applying the laser beam from beneath the motorized stage holding the culture vessel, the reference is silent with respect to “an adjacent portion to the second region in the culture vessel placement portion is translucent”.
The reference of Kiyota discloses that it is known in the art to provide a motorized stage for observing a cell culture vessel with transparent material (¶[0020]).

With respect to claim 2, the reference of Niwa et al. discloses that the spot diameter is adjusted using a combination of the lens system (switching lenses)(¶[0043]).
With respect to claim 4, as discussed above with respect to claim 2, the reference of Niwa et al. discloses that the spot diameter is adjusted using a combination of the lens system (switching lenses)(¶[0043]) and the reference also discloses that the control device (4)(control system) determines the beam pattern (¶[0078]) and therefore, in not intrinsic, would also control the optics to adjust the spot size (beam pattern).
With respect to claim 5, the reference of Niwa et al. discloses that the first region (3) is positioned above the second region (1)(2) (Fig. 2).
With respect to claim 9, the reference of Niwa et al. discloses that the second region (1)(2) includes an imaging device (CCD camera)(¶[0075]) capable of taking an image of cells in the culture vessel placed in the culture vessel placement portion (stage), the laser irradiation device (2) and the imaging device (1) are configured as independent units.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Niwa et al.(US 2008/0057558) in view of Kiyota (US 2010/0328434) taken further in view of Huang et al. (US 6,033,396).

While the reference of Niwa et al. discloses adjusting the spot diameter of the laser using the lens system of the device, the reference is silent with respect to adjusting the distance between the laser device and the object to be irradiated.
The reference of Huang et al. discloses that it is known in the art to change the spot size of a laser by adjusting the axial position of the components (col. 10, lines 32-34).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the system of the modified primary reference with axial adjustments for the known and expected result of providing an art recognized means for adjusting the spot diameter of the laser which is desired of the primary reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference of Sagehashi et al. (US 6,699,238) is cited as prior art which pertains to the use of adjustment lenses for adjusting the spot diameter of a laser device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB